Leonard, J.,
dissenting:
I think the court erred in allowing five dollars a day from and after work was suspended in the Victor mine. Giving to respondent’s testimony all that the language imports, it amounts to this: That he was originally employed to act as foreman at five dollars a day; that when the company ceased work he was not formally discharged, and while staying in the company’s house free of charge,"when asked by the president, by letter, he sometimes" performed trifling services, which any friend might well do for another. On the contrary, Mr. Rhodes, defendant’s superintendant, subsequently testified that when the mine was closed he had a conversation with respondent in *197relation to tins matter; that he told respondent the company could not afford to keep a foreman or pay a man for staying there; that respondent agreed to it, and stated that he would stop at the mine, and would not charge for it. Respondent did not contradict Rhodes’s testimony; and the trifling services performed by him — such as showing a few visitors about the mine —were such as any person ought to have done, situated as he was, after agreeing with Rhodes that he would remain without compensation until work should be resumed. Before Rhodes gave his testimony, respondent testified that when the mine was closed, Rhodes asked him if he wanted to stay there and take care of the property, the Victor mine, and that it was not a fact that Rhodes told him to stay in the boarding-house and take care of it, and when work should be resumed the company would want him. After respondent rested, Rhodes testified for appellant as above stated. In rebuttal respondent did not deny that he had entered into the agreement stated by Rhodes, and to my mind his former testimony did not amount to such denial.